Exhibit 10.2

 

Execution Version

 



SUBSIDIARY GUARANTEE

 

This SUBSIDIARY GUARANTEE, dated as of June 29, 2018 (this “Guarantee”), is made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors”), in favor of the
Secured Parties defined below.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and between LiveXLive Media, Inc., a Delaware corporation (the
“Company”) and the Purchasers (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
the Company has agreed to sell and issue to the Purchasers, and the Purchasers
have agreed to purchase from the Company, the Debentures, subject to the terms
and conditions set forth therein; and

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company and
will directly benefit from the extension of credit to the Company represented by
the issuance of the Debentures; and

 

NOW, THEREFORE, in consideration of the promises contained therein and to induce
the Purchasers to enter into the Purchase Agreement and to carry out the
transactions contemplated thereby, each Guarantor hereby agrees with the
Purchasers as follows:

 

1.  Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. The following terms shall have the
following meanings:

 

“Agent” means JGB Collateral, LLC, a Delaware limited liability company.

 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

 



 

 

 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers or Agent in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to any Secured Party under this Guarantee, the Debentures and the
other Transaction Documents, in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Debentures and the
loans extended pursuant thereto; (ii) any and all other fees, prepayment
charges, indemnities, costs, obligations and liabilities of the Company or any
Guarantor from time to time under or in connection with this Guarantee, the
Debentures, and the other Transaction Documents; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company or any
Guarantor.

 

“Secured Parties” means the Agent, the Purchasers, each Purchaser Party, and
each of their respective successors or assigns.

 

2.  Guarantee.

 

(a)  Guarantee.

 

(i)  The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(ii)  Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 

(iii)  Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Secured Parties hereunder.

 



 2 

 

 

(iv)  The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by indefeasible
payment in full.

 

(v)  No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce (other than a reduction of the
amount owed hereunder, if applicable), release or otherwise affect the liability
of any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Obligations or any
payment received or collected from such Guarantor in respect of the
Obligations), remain liable for the Obligations up to the maximum liability of
such Guarantor hereunder until the Obligations are indefeasibly paid in full.

 

(vi)  Notwithstanding anything to the contrary in this Guarantee, with respect
to any defaulted non-monetary Obligations the specific performance of which by
the Guarantors is not reasonably possible (e.g. the issuance of the Company’s
Common Stock), the Guarantors shall only be liable for making the Secured
Parties whole on a monetary basis for the Company’s failure to perform such
Obligations in accordance with the Transaction Documents.

 

(b)  Right of Contribution. Subject to Section 2(c), each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Secured Parties and each
Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

 

(c)  No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Secured Parties by the Company on account of the Obligations are indefeasibly
paid in full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Secured Parties
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Secured Parties, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Secured Parties may
determine.

 



 3 

 

 

(d)  Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by any Secured
Party may be rescinded by any Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Secured Parties, and the Purchase Agreement and
the other Transaction Documents may be amended, modified, supplemented or
terminated, in whole or in part, as any Purchaser and/or Agent, as applicable,
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Secured Parties for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The Secured
Parties shall have no obligation to protect, secure, perfect or insure any Lien
at any time held by the Agent for the benefit of the Secured Parties as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

(e)  Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Secured Parties upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and any
Secured Party, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives, to the extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Purchase Agreement or any other Transaction Document, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Secured Parties, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance or of fraud by Secured Parties) which may at
any time be available to or be asserted by the Company or any other Person
against the Secured Party, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Secured Parties may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Secured Parties
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Company, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Company, any other Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Secured Parties against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings. For the avoidance of doubt, no Secured Party shall be
obligated to file any claim relating to the Obligations in the event that the
Company becomes subject to a bankruptcy, reorganization or similar proceeding,
and the failure of Secured Parties so to file shall not affect the Guarantors’
obligations hereunder.

 

(f)  Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or for any other reason otherwise, all as
though such payments had not been made.

 



 4 

 

 

(g)  Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchasers or Agent, as applicable, without set-off or counterclaim
in U.S. dollars at the address set forth or referred to in the Signature Pages
to the Purchase Agreement.

 

3.  Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Secured Parties as of the date hereof:

 

(a)  Organization and Qualification. Such Guarantor is a corporation,
partnership or limited liability company, duly organized, validly existing and
in good standing under the laws of the applicable jurisdiction set forth on
Schedule 1, with the requisite corporate, partnership, limited liability company
or other power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Such Guarantor has no subsidiaries
other than those identified as such on the Disclosure Schedules to the Purchase
Agreement. Such Guarantor is duly qualified to do business and is in good
standing as a foreign corporation, partnership or limited liability company in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of this Guarantee in any material respect, (y) have a material adverse
effect on the results of operations, prospects, assets or financial condition of
such Guarantor or the Company and its Subsidiaries taken as a whole or
(z) adversely impair in any material respect such Guarantor’s ability to perform
fully on a timely basis its obligations under this Guarantee (a “Material
Adverse Effect”).

 

(b)  Authorization; Enforcement. Such Guarantor has the requisite corporate,
partnership, limited liability company or other power and authority to enter
into and to consummate the transactions contemplated by this Guarantee, and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Guarantee by such Guarantor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all requisite corporate,
partnership, limited liability company or other action on the part of such
Guarantor. This Guarantee has been duly executed and delivered by such Guarantor
and constitutes the valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c)  No Conflicts. The execution, delivery and performance of this Guarantee by
such Guarantor and the consummation by such Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its organizational documents or (ii) conflict with, constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument
(evidencing debt or otherwise) to which such Guarantor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which such Guarantor is subject (including Federal and State securities laws
and regulations), or by which any material property or asset of such Guarantor
is bound or affected, except in the case of each of clauses (ii) and (iii), such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as could not, individually or in the aggregate, have or result in a
Material Adverse Effect. The business of such Guarantor is not being conducted
in violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.

 



 5 

 

 

(d)  Consents and Approvals. Such Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by such Guarantor of this Guarantee, except where such failure could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(e)  Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct in all material
respects as of each time such representations are deemed to be made pursuant to
such Purchase Agreement, and the Secured Parties shall be entitled to rely on
each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Company’s knowledge
shall, for the purposes of this Section 3, be deemed to be a reference to such
Guarantor’s knowledge.

 

(f)  Foreign Law. Each Guarantor has consulted with appropriate foreign legal
counsel with respect to any of the above representations for which non-U.S. law
is applicable. Such foreign counsel have advised each applicable Guarantor that
such counsel knows of no reason why any of the above representations would not
be true and accurate. Such foreign counsel were provided with copies of this
Guarantee and the other Transaction Documents prior to rendering their advice.

 

4.  Covenants. Each Guarantor covenants and agrees with the Purchasers that,
from and after the date of this Guarantee until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, in order to prevent the
occurrence and continuance of an Event of Default (as defined in the
Debentures).

 



 6 

 

 

5.  Miscellaneous.

 

(a)  Amendments in Writing. None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in writing by
the Agent (or, in the event that the Agent no longer holds any Debentures, in a
writing by the Purchasers holding at least 50.1% of the outstanding principal
amount of the Debentures shall have otherwise given prior written consent).

 

(b)  Notices. All notices, requests and demands to or upon the Purchasers, Agent
or any Guarantor hereunder shall be effected in the manner provided for in the
Purchase Agreement, provided that any such notice, request or demand to or upon
any Guarantor shall be addressed to such Guarantor at its notice address set
forth on Schedule 1.

 

(c)  No Waiver By Course Of Conduct; Cumulative Remedies. The Secured Parties
shall not by any act (except by a written instrument pursuant to Section 5(a)),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Transaction
Documents or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Secured Parties, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Secured Parties of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which any
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

(d)  Enforcement Expenses; Indemnification.

 

(i)  Each Guarantor agrees to pay, or reimburse the Secured Parties for, all its
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Guarantee and the other Transaction Documents to which such Guarantor
is a party, including, without limitation, the reasonable fees and disbursements
of counsel to the Secured Parties.

 

(ii)  Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guarantee.

 



 7 

 

 

(iii)  Each Guarantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

 

(iv)  The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement and the other
Transaction Documents.

 

(e)  Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Secured
Parties and their respective successors and assigns; provided that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Agent (with any requisite
consent of the Purchasers as required by the Transaction Documents), and any
assignment in violation herewith shall be null and void.

 

(f)  Set-Off. Each Guarantor hereby irrevocably authorizes the Secured Parties
at any time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Secured Parties to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Secured Parties may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Secured Parties hereunder and claims of every nature and description of the
Secured Parties against such Guarantor, in any currency, whether arising
hereunder, under the Purchase Agreement, any other Transaction Document or
otherwise, as the Secured Parties may elect, whether or not the Secured Parties
have made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Secured Parties shall notify such
Guarantor promptly of any such set-off and the application made by any Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Secured Parties under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Secured
Parties may have.

 

(g)  Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 



 8 

 

 

(h)  Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(i)  Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(j)  Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Secured Parties relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

(k)  Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of the
Company and the Guarantors agree that all proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by this
Guarantee (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the City of
New York, Borough of Manhattan. Each of the Company and the Guarantors hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Guarantee and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Guarantee or the transactions
contemplated hereby.

 



 9 

 

 

(l)  Acknowledgements. Each Guarantor hereby acknowledges that:

 

(i)  it has been advised by counsel in the negotiation, execution and delivery
of this Guarantee and the other Transaction Documents to which it is a party;

 

(ii)  the Secured Parties have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)  no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Secured Parties.

 

(m)  Additional Guarantors. The Company shall cause each of its Domestic
Subsidiaries (as defined in the Debentures) formed or acquired on or subsequent
to the date hereof to become a Guarantor for all purposes of this Guarantee by
executing and delivering an
Assumption Agreement in the form of Annex 1 hereto.

 

(n)  Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the repayment in full of all amounts owed under the
Purchase Agreement, the Debentures and the other Transaction Documents (other
than inchoate indemnity or expense obligations as to which no claim has been
made).

 

 

*********************

 

 

 

(Signature Pages Follow)

 

 10 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

slacker, inc.

        By: /s/ Robert Ellin     Name: Robert Ellin     Title:   Executive
Chairman         livexlive, corp.         By: /s/ Robert Ellin     Name: Robert
Ellin     Title:   CEO and President         LXL STUDIOS, INC.         By: /s/
Robert Ellin     Name: Robert Ellin     Title:   President  

 


 11 

 

 

SCHEDULE 1

 

GUARANTORS

 

The following is the name, notice address and jurisdiction of organization of
each Guarantor.

 

Name of Guarantor  Jurisdiction of Organization   Owned by Percentage   Notice
Address  Slacker, Inc.  Delaware    100%                  LiveXLive, Corp. 
Delaware    100%      LXL Studios, Inc.  Delaware    100%     

 

 12 

 

 

Annex 1 to

SUBSIDIARY GUARANTEE

 

FORM OF ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ [corporation/limited liability
company] (the “Additional Guarantor”), in favor of the Secured Parties pursuant
to the Purchase Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in such Purchase Agreement.

 

W I T N E S S E T H :

 

WHEREAS, LiveXLive Media, Inc., a Delaware corporation (the “Company”) and the
Purchasers have entered into a Securities Purchase Agreement, dated as of
June 29, 2018 (as amended, supplemented or otherwise modified from time to time,
the “Purchase Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, certain Subsidiaries of the
Company (other than the Additional Guarantor) have entered into the Subsidiary
Guarantee, dated as of June 29, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Secured Parties;

 

WHEREAS, the Transaction Documents require the Additional Guarantor to become a
party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee.

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.  Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 13 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GUARANTOR]         By:              Name:                       
Title:  

 

 14 

 

 

Annex 1-A to Assumption Agreement

 

Additional Guarantor Information

 

The following is the name, notice address and jurisdiction of organization of
the Additional Guarantor.

 

Name of Guarantor   Jurisdiction of Organization   Owned by Percentage   Notice
Address                                                            

 

 

 

 

15



 

